                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT WINCHESTER

 SEAN WOODS, JUSTIN HOSMER, and                   )
 SEAN SHINN,                                      )        Case No. 4:18-cv-63
                                                  )
          Plaintiffs,                             )        Judge Travis R. McDonough
                                                  )
 v.                                               )        Magistrate Judge Christopher H. Steger
                                                  )
 BEDFORD COUNTY JAIL,                             )
                                                  )
          Defendant.                              )


                                MEMORANDUM AND ORDER


         Pro se prisoners, Sean Woods, Justin Hosmer, and Sean Shinn (collectively, “Plaintiffs”)

initiated this action when they filed a joint complaint alleging constitutional violations pursuant

to 28 U.S.C. § 1983 (Doc. 1).

         On October 25, 2018, this Court entered an Order directing Plaintiffs to submit separate

motions for leave to proceed in forma pauperis within thirty days of the date of that order (Doc.

4). Plaintiffs were forewarned that “if either of them fails to fully comply with this Order within

the time required, the Court shall presume that Plaintiff is not a pauper and shall order the case

dismissed as to that Plaintiff for want of prosecution . . . .” (Id. at 2.) The order was mailed to all

Plaintiffs at the addresses they listed as their current addresses. More than thirty days have

passed and Mr. Hosmer has not filed an IFP with this Court or any other response to the Court’s

order.

         Federal Rule of Civil Procedure 41(b) gives this Court the authority to dismiss a case for

“failure of the plaintiff to prosecute or to comply with these rules or any order of the court.” See,

e.g., Nye Capital Appreciation Partners, L.L.C. v. Nemchik, 483 F. App’x 1, 9 (6th Cir. 2012);
Knoll v. Am. Tel. & Tel. Co., 176 F.3d 359, 362–63 (6th Cir. 1999). Involuntary dismissal under

Rule 41(b) “operates as an adjudication on the merits.” Fed. R. Civ. P. 41(b); see Link v.

Wabash R.R. Co., 370 U.S. 626, 629 (1962) (“The authority of a federal trial court to dismiss a

plaintiff’s action with prejudice because of his failure to prosecute cannot seriously be

doubted.”).

       The Court considers four factors when considering dismissal under Rule 41(b):

       (1) whether the party’s failure is due to willfulness, bad faith or fault; (2) whether
       the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
       dismissed party was warned that failure to cooperate could lead to dismissal; and
       (4) whether less drastic sanctions were imposed or considered before dismissal was
       ordered.

Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005); see Regional Refuse Sys., Inc. v.

Inland Reclamation Co., 842 F.2d 150, 155 (6th Cir. 1988).

       As to the first factor, the Court finds that Mr. Hosmer’s failure to prosecute this action

can be attributed to his own willfulness or fault. Notably, the attempt made by this Court to

contact Mr. Hosmer regarding his case has been unsuccessful. Whether willful or negligent,

Plaintiff has failed to update his address and/or monitor this action as required by Local Rule

83.13. Pursuant to Local Rule 83.13, it is the duty of the pro se party to monitor the progress of

the case and to prosecute or defend the action diligently. See E.D. Tenn. L.R. 83.13.

Accordingly, the first factor weighs in favor of dismissal. The second factor, however, weighs

against dismissal; since the Defendant has not yet been served, there has been no prejudice by

Mr. Hosmer’s inactions. By contrast, the third factor clearly weighs in favor of dismissal, as

Plaintiff has failed to comply with the Court’s orders, despite being expressly warned of the

possible consequences of such a failure. (Doc. 4, at 2.)




                                                 2
         Finally, the Court finds that an alternative sanction of dismissal without prejudice would

be effective and that dismissal with prejudice may be too harsh under the circumstances. The

Court believes that a dismissal without prejudice would be an effective sanction to promote

Plaintiff’s respect for this Court’s deadlines and orders. The Court thus concludes that, in total,

the factors weigh in favor of dismissal of Plaintiff’s action without prejudice pursuant to Rule

41(b).

         The Court thus concludes that, in total, the factors weigh in favor of dismissal of Justin

Hosmer from this action pursuant to Rule 41(b). For the reasons discussed herein, Justin Hosmer

is hereby DISMISSED WITHOUT PREJUDICE from this action pursuant to Rule 41(b).

         SO ORDERED.

                                               /s/ Travis R. McDonough
                                               TRAVIS R. MCDONOUGH
                                               UNITED STATES DISTRICT JUDGE




                                                   3
